DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,729,936. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1:  Claim 1 of the ‘936 patent provides a teaching of an apparatus comprising: 
a processor (see col. 9:31); and
 memory storing computer readable instructions that, when executed by the processor, cause the apparatus to:  (see col. 9:33-35) 
track movement data received from a sensor associated with a user, wherein the movement data includes an average contact time for a foot of the user;   (see col. 9:35-38)
compare the movement data to a predetermined performance criterion;  (see col. 9:40-42)
and electronically transmit a guide for improving a running movement efficiency of the user based on the comparison of the movement data to the predetermined performance criterion, wherein the guide is calculated by analyzing first acceleration data associated with a wrist of the user and second acceleration data associated with a foot of the user to characterize direction of arm movement during running relative to running stride information (see col. 9:45-53). 
The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example, claim 1 of the patent include language limitation directed to a user input device and determining whether one leg of the user is slower than the other.   Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.  
Claim 2:  Claim 2 of the ‘936 patent provides a teaching of wherein the predetermined performance criterion includes a foot contact time threshold that satisfies a fast feet criterion.
Claim 3:  Claim 3: of the ‘936 patent provides a teaching of wherein the predetermined performance criterion includes an accuracy threshold of the movement data.
Claim 4:  Claim 4 of the ‘936 patent provides a teaching of  wherein the predetermined performance criterion includes a quantity threshold of the movement data.
Claim 5:  Claim 5 of the ‘936 patent provides a teaching of wherein the guide comprises feedback electronically transmitted in real-time.
Claim 6: Claim 6 of the ‘936 patent provides a teaching of wherein the guide includes recommendations based on the comparison of the movement data to the predetermined performance criterion.
Claim 7: Claim 7 of the ‘936 patent provides a teaching wherein the predetermined performance criterion includes one or more cues for performing an action, based on the comparison of the movement data to the predetermined performance criterion.
Claim 8: Claim 8 of the ‘936 patent provides a teaching of wherein the apparatus further comprises at least one wrist worn sensor.
Claims 9 and 13: Claim 9 of the ‘936 patent provides a teaching of a non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to: 
track movement data received from a sensor associated with a user, wherein the movement data includes an average contact time for a foot of the user;  (see col. 9:35-38)
compare the movement data to a predetermined performance criterion; and  (see col. 9:40-43)
electronically transmit a guide for improving a running movement efficiency of the user based on the comparison of the movement data to the predetermined performance criterion (see col. 9:41-45) wherein the guide is calculated by analyzing first acceleration data associated with a wrist of the user and second acceleration data associated with a foot of the user to characterize direction of arm movement during running relative to running stride information (see col. 9:45-50).  

The difference between claims 9 (and 13) of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example, claim 1 of the patent include language limitation directed to a user input device and determining whether one leg of the user is slower than the other.   Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 9 and 13.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 9 and 13 are anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.  
Claims 10 and 14:  Claim 10 of the ‘936 patent provides a teaching of wherein the predetermined performance criterion includes a foot contact time threshold that satisfies a fast feet criterion.
Claims 11 and 15:  Claim 11 of the ‘936 patent provides a teaching of wherein the predetermined performance criterion includes an accuracy threshold of a user's movement.
Claims 12 and 16: Claim 12 of the ‘936 patent provides a teaching of wherein the predetermined performance criterion includes a quantity threshold of a user's movement.
Claim 17:  Claim 13 of the ‘936 patent provides a teaching of wherein the guide comprises feedback electronically transmitted in real-time.
Claim 18:  Claim 14 of the ‘936 patent provides a teaching of wherein the guide includes recommendations based on the comparison of the movement data to the predetermined performance criterion.
Claim 19:  Claim 15 of the ‘936 patent provides a teaching of wherein the predetermined performance criterion includes one or more cues for performing an action, based on the comparison of the movement data to the predetermined performance criterion.
Claim 20: Claim 16 of the ‘936 patent provides a teaching of wherein the sensor is a wrist worn sensor.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 9 and 13:  Claim 1 of the ‘343 patent provides a teaching of an apparatus comprising: 
a processor (see col. 9:31); and
 memory storing computer readable instructions that, when executed by the processor, cause the apparatus to:  (see col. 9:33-35) 
track movement data received from a sensor associated with a user, wherein the movement data includes an average contact time for a foot of the user;   (see col. 9:35-38)
compare the movement data to a predetermined performance criterion;  (see col. 10:19-23)
and electronically transmit a guide for improving a running movement efficiency of the user based on the comparison of the movement data to the predetermined performance criterion, wherein the guide is calculated by analyzing first acceleration data associated with a wrist of the user and second acceleration data associated with a foot of the user to characterize direction of arm movement during running relative to running stride information (see col. 9:45-53). 
The difference between claims 1, 9 and 13 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example, claim 1 of the patent include language limitation directed to a user input device and determining whether one leg of the user is slower than the other.   Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claims 1, 9 and 13.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1, 9 and 13 are anticipated by claim 1 of the patent.  
Claim 2:  Claim 2 of the ‘343 patent provides a teaching of wherein the predetermined performance criterion includes a foot contact time threshold that satisfies a fast feet criterion.
Claim 3:  Claim 3 of the ‘343 patent provides a teaching of wherein the predetermined performance criterion includes an accuracy threshold of the movement data.
Claim 4:  Claim 4 of the ‘343 patent provides a teaching of  wherein the predetermined performance criterion includes a quantity threshold of the movement data.
Claim 5:  Claim 5 of the ‘343 patent provides a teaching of wherein the guide comprises feedback electronically transmitted in real-time.
Claim 6: Claim 6 of the ‘343 patent provides a teaching of wherein the guide includes recommendations based on the comparison of the movement data to the predetermined performance criterion.
Claim 7: Claim 7 of the ‘343 patent provides a teaching wherein the predetermined performance criterion includes one or more cues for performing an action, based on the comparison of the movement data to the predetermined performance criterion.
Claim 8: Claim 8 of the ‘343 patent provides a teaching of wherein the apparatus further comprises at least one wrist worn sensor.
Claims 10 and 14:  Claim 10 of the ‘343 patent provides a teaching of wherein the predetermined performance criterion includes a foot contact time threshold that satisfies a fast feet criterion.
Claims 11 and 15:  Claim 11 of the ‘343 patent provides a teaching of wherein the predetermined performance criterion includes an accuracy threshold of a user's movement.
Claims 12 and 16: Claim 12 of the ‘343 patent provides a teaching of wherein the predetermined performance criterion includes a quantity threshold of a user's movement.
Claim 17:  Claim 13 of the ‘343 patent provides a teaching of wherein the guide comprises feedback electronically transmitted in real-time.
Claim 18:  Claim 14 of the ‘343 patent provides a teaching of wherein the guide includes recommendations based on the comparison of the movement data to the predetermined performance criterion.
Claim 19:  Claim 15 of the ‘343 patent provides a teaching of wherein the predetermined performance criterion includes one or more cues for performing an action, based on the comparison of the movement data to the predetermined performance criterion.
Claim 20: Claim 16 of the ‘343 patent provides a teaching of wherein the sensor is a wrist worn sensor.

Claims 1, 9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 8,128,410 and in view of Shum US 20070021269 Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claims 1, 9 and 13:  Claim 1 of the ‘410 patent provides a teaching of an apparatus comprising: 
a processor (see col. 9:10-15 “a processing device”); and
 memory storing computer readable instructions that, when executed by the processor, cause the apparatus to:  (see col. 9:33-35) 
track movement data received from a sensor associated with a user, wherein the movement data includes an average contact time for a foot of the user;   (see col. 9:15-21)
compare the movement data to a predetermined performance criterion; (see col. 9:42-43)
and electronically transmit a guide for improving a running movement efficiency of the user based on the comparison of the movement data to the predetermined performance criterion, (see col. 9:29-40). 

The ‘410 patent is silent on the teaching of wherein the guide is calculated by analyzing first acceleration data associated with a wrist of the user and second acceleration data associated with a foot of the user to characterize direction of arm movement during running relative to running stride information.  However, the Shum reference provides a teaching of the guide is calculated by analyzing first acceleration data associated with a wrist of the user and second acceleration data associated with a foot of the user to characterize direction of arm movement during running relative to running stride information (see paragraph 40 and FIG 1 item 108, 102(b) and 102(c) and paragraph 38). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘410 reference with the Shum reference with the feature of wherein the guide is calculated by analyzing first acceleration data associated with a wrist of the user and second acceleration data associated with a foot of the user to characterize direction of arm movement during running relative to running stride information, as taught by Shum reference, in order to provide an accurate measurement of the user’s athletic performance (see paragraph 3).    

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715